Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders Celsion Corporation Lawrenceville, New Jersey We consent to the incorporation by reference of our report dated March 13, 2014, with respect to the financial statements and the effectiveness of internal control over financial reporting of Celsion Corporation included in the Annual Report on Form 10-K for the year ended December 31, 2013. /s/ Stegman & Company Baltimore, Maryland March 13, 2014
